

EXHIBIT 10.46


Description of 2015 Incentive and Retention Awards
On December 8, 2013, Sysco Corporation (“Sysco” or the “Company”) entered into
an Agreement and Plan of Merger (the “Merger Agreement”) with USF Holding Corp.
(“USF”), a Delaware corporation and the parent of US Foods, Inc. (“US Foods”),
and two wholly-owned subsidiaries of Sysco, pursuant to which Sysco agreed to
acquire USF (the “Merger”), on the terms and subject to the conditions set forth
in the Merger Agreement.
On March 21, 2014, the Compensation Committee (the “Committee”) of the Board of
Directors of the Company approved the immediate payment of incentive and
retention cash awards to certain senior officers of the Company instrumental in
the successful negotiation of the Merger Agreement, as well as the establishment
of an incentive pool (the “Merger Incentive Pool”) for certain senior officers
(including the named executive officers other than the Company’s Chief Executive
Officer) expected to be directly involved in Merger integration. The target
value of each individual cash award under the Merger Incentive Pool was based on
the officer’s specific role with respect to the Merger integration planning
efforts and was expressed as a percentage of base salary, and the payment of
these cash awards was contingent, among other things, upon the closing of the
Merger and the approval of a definitive integration plan.
On June 26, 2015, the Company, USF and the two merger subsidiaries of Sysco
entered into an Agreement and Release to terminate the Merger Agreement. The
parties mutually agreed to terminate the Merger Agreement following the decision
of the U.S. District Court for the District of Columbia to grant the Federal
Trade Commission’s request for a preliminary injunction to block the
transactions contemplated by the Merger Agreement. Due to the termination of the
Merger Agreement and the resulting failure to satisfy the conditions to payment
described above, no payments have been, or will be, made pursuant to the Merger
Incentive Pool.
Incentive and Retention Payments
From the effective date of the Merger Agreement in December 2013 through the
termination thereof in June 2015, certain senior officers of the Company were
directly engaged in planning the complex integration in connection with the
Merger, while simultaneously continuing to effectively lead Sysco’s ongoing
operations during the pendency of the Merger.
On July 10, 2015, (a) based on the strong desire of the Committee to motivate
and retain these senior officers as they transitioned their focus from Merger
integration planning to pursuing other operational and strategic initiatives,
(b) in an effort to recognize that these individuals played critical roles in
the development of the strategy of the Company in conjunction with their
integration planning work, and (c) in recognition of the work product generated
by the Merger integration planning teams under the direction of these senior
officers, which was expected to be of considerable value to the Company in the
future, the Committee approved one-time incentive and retention cash payments to
such officers, including the following payments to five of the Company’s named
executive officers to be identified in the Company’s proxy statement for the
2016 Annual Meeting of Stockholders:
Thomas Bené – $281,250
Joel T. Grade – $60,000
Russell T. Libby– $315,000
Wayne R. Shurts – $264,150
Robert C. Kreidler – $429,000


The amount of each incentive and retention payment was determined in reference
to typical market conventions for incentive and retention awards, as well as the
future value of the work generated by the Merger integration planning teams. The
Committee used the target amounts under the Merger Incentive Pool as a reference
only, and considering the reference factors above, determined the payment
amounts, which were a fraction of such target amounts.
The incentive and retention payments described above were paid within 30 days of
the Committee’s approval, and were subject to a twelve-month recoupment
provision whereby, subject to applicable law, all of the award paid to the
recipient could have been recovered by the Company if the recipient voluntarily
left the Company or was terminated for cause within the twelve-month period
following receipt of the award. The Committee waived application of the
recoupment provision to Mr. Kreidler’s incentive and retention payment.





